67 F.3d 293
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank Ervin ALTIZER, Jr., Plaintiff--Appellant,v.Edward W. MURRAY;  E.C. Morris;  James E. Briggs;  James M.Sisk;  C.D. Larsen;  L.B. CEI;  R.S. Lipsner;  T.L. Parlett;W.P. Rogers;  L.W. Huffman;  J.A. Smith, Jr.;  James E.Johnson;  Ellis B. Wright, Jr.;  R.T. Shurling;  Fred W.Greene;  Charles E. Thompson;  Joann Royster, Lieut.;Lonnie M. Saunders;  David K. Smith;  Michael A. Shupe;P.B. Penn;  J.O. Grizzard;  S.R. Whitten;v.V. GRANT;  M.M. Mallard;  Bessy Parrous;  Jack Lee;  L.W.Jarvis;  L.D. Sprouse;  Sergeant Redman;  D. Swisher;Adjustment Committee Appeals Unit, Each Member Thereof;Stephen R. Rosenthal;  Alan Katz;  Barbara J. Gaden;  ReneenE. Hewlett;  Jeanette P. Rogers;  William W. Muse;  Mark R.Davis;  Richard F. Gorman;  Fred Kozak;  William R. Coleman;Patrick A. O'Hare;  Karen Lebo;  Robert H. Herring, Jr.;Pamela Anne Sargent;  Unknown Defendants, Persons 1 through500 who in either whole or part, were either employed by theCommonwealth of Virginia or acted in concert with any personpurporting to exercise any color of authority as an employeethereof and knew or was required to know any fact in a linkin the chain of the acts redressed herein, Defendants--Appellees.
No. 95-7080.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 12, 1995.Decided Sept. 22, 1995.

Frank Ervin Altizer, Jr., Appellant Pro Se.  Mary Elizabeth Shea, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
Before WIDENER and HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint based on Appellant's failure to comply with a court order.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on tGhe reasoning of the district court.  Altizer v. Murray, No. CA-94-290-R (W.D.Va. June 21, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.